Citation Nr: 9933671	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  99-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to 10 June 1998 for 
the grant of service connection for left eye blindness 
with enucleation of the eye.

2. Entitlement to an effective date prior to 10 June 1998 for 
the grant of special monthly compensation (SMC) on account 
of the anatomical loss of the left eye.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.  
This appeal originally arose from an October 1998 rating 
action which granted service connection for left eye 
blindness with enucleation of the eye, effective 10 June 
1998, and also granted SMC on account of the anatomical loss 
of the left eye, effective 10 June 1998.

In September 1999, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Member of the Board of 
Veterans Appeals (Board) at the RO.


FINDING OF FACT

By statement which was received in October 1999, the veteran 
withdrew his appeals for an effective date prior to 10 June 
1998 for the grant of service connection for left eye 
blindness with enucleation of the eye, and for an effective 
date prior to      10 June 1998 for the grant of SMC on 
account of the anatomical loss of the left eye. 


CONCLUSION OF LAW

As the appeals for an effective date prior to 10 June 1998 
for the grant of service connection for left eye blindness 
with enucleation of the eye, and for an effective date prior 
to 10 June 1998 for the grant of SMC on account of the 
anatomical loss of the left eye have been withdrawn by the 
veteran, there are no issues properly in appellate status 
before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 20.101(a), 20.204(b), (c) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, the Board has jurisdiction 
over appeals involving benefits under the laws administered 
by the VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  An 
appeal consists of a timely-filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely-filed Substantive Appeal (SA).  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).

An SA may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204(b).  Withdrawal may be by the appellant or by his 
authorized representative, except that a representative may 
not withdraw either an NOD or an SA filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204(c).  The 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.

In this case, the issues before the Board for appellate 
consideration are entitlement to an effective date prior to 
10 June 1998 for the grant of service connection for left eye 
blindness with enucleation of the eye, and entitlement to an 
effective date prior to 10 June 1998 for the grant of SMC on 
account of the anatomical loss of the left eye.  Received in 
October 1999 was a statement signed by the veteran that month 
wherein he requested that his appeals which were pending 
before the Board be withdrawn.

Inasmuch as the veteran has clearly indicated his intention 
to withdraw his appeals for an effective date prior to 10 
June 1998 for the grants of service connection for left eye 
blindness with enucleation of the eye, and SMC on account of 
the anatomical loss of the left eye currently pending before 
the Board, there remain no allegations of error of fact or 
law for appellate consideration, and the Board thus has no 
further jurisdiction over those appeals.  No further issues 
remain in appellate status before the Board.  Accordingly, 
the appeals for an effective date prior to      10 June 1998 
for the grants of service connection for left eye blindness 
with enucleation of the eye, and SMC on account of the 
anatomical loss of the left eye are dismissed for lack of 
jurisdiction.


ORDER

The appeals for an effective date prior to 10 June 1998 for 
the grant of service connection for left eye blindness with 
enucleation of the eye, and an effective date prior to 10 
June 1998 for the grant of SMC on account of the anatomical 
loss of the left eye are dismissed.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

